



COURT OF APPEAL FOR ONTARIO

CITATION: AMT Finance Inc. v. LaFontaine, 2019 ONCA 226

DATE: 20190320

DOCKET: M49877 (C64239)

Lauwers J.A. (Motion Judge)

BETWEEN

AMT Finance Inc.

Plaintiff (Responding
    Party/
Respondent)

and

Sonia LaFontaine,
2186704 Ontario Inc.
and
1843286 Ontario Inc
.

Defendants (
Moving
    Parties
/
Appellants)

Steven Sinukoff, for the moving parties

Edward DAgostino, for the responding party

Heard: March 13, 2019

REASONS FOR DECISION

[1]

The corporate appellants move to have their appeal restored to the
    hearing list and heard on the merits together with Sonia LaFontaines appeal.

[2]

The problem with this case seems to have arisen from the fact that
    Arthur Froom, who was not a lawyer, was seeking to represent the corporate appellants.
    By order dated October 11, 2017, Huscroft J.A. refused Mr. Froom permission to
    represent the corporate appellants, and gave them 30 days to retain counsel and
    perfect the appeal. Mr. Froom sought panel review of this decision, which was
    dismissed by the panel on February 28, 2018. Mr. Sinukoff now acts for the corporate
    appellants and that particular irregularity has been resolved.

[3]

On June 7, 2018 Hourigan J.A. endorsed a motion record of Ms. LaFontaine:

There appears to have  been error made by court staff. The
    appeal was perfected. However, court staff unperfected the appeal when leave
    was not granted for certain individuals who are not lawyers to represent the
    corporate defendants/appellants. While that order was correct regarding the
    corporate defendants/appellants, it was not correct as regards to Ms.
    LaFontaine who was sued in and appeals in her personal capacity. The order of
    the registrar dismissing her appeal is set aside. I am granting Ms. LaFontaine
    30 days to review and re-perfect her material as requested by her counsel. The
    purpose of this exercise is to remove from the record any unnecessary material
    that relates to the corporate defendants/appellants, to make things easier for
    the panel that hears the appeal.

[4]

It is not clear to me by what authority the registrar unperfected an
    appeal previously found to be perfected. The basis appears to have been the corporate
    appellants lack of legal representation. That has now been remedied.

[5]

As noted, in this motion, Mr. Sinukoff seeks to revive the corporate
    appellants appeal and have it listed for hearing together with Ms. LaFontaines
    appeal. Counsel for the respondent argues that delay and the lack of merit in
    the corporate appellants appeal should cause me to decline the order sought by
    Mr. Sinukoff.

[6]

Given the way in which their appeal was unperfected, in my view it
    would be more efficient and more just for the corporate appellants appeal to
    be restored to the hearing list and for that appeal and Ms. LaFontaines appeal
    to be heard together. The panel hearing Ms. LaFontaines appeal should be fully
    apprised of all of the relevant facts, including those relating to the corporate
    appellants appeal.

[7]

So ordered.

[8]

Counsel agreed that the costs of the motion before me would be fixed at
    $5,000 and awarded to the successful party. I award $5,000 in costs, all
    inclusive, to the corporate appellants to be paid by the respondent.

P. Lauwers J.A.


